DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the last Office Action mailed on 11/05/2020, Applicant has amended claims 1 and 9-10, and added new claim 12. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection and claim objection are withdrawn. Thus, claims 1-12 are currently pending in the subject application.
Response to Arguments
3.	Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. Applicant submitted that Kobayashi does not cure the deficiencies of Kameyama; thus, neither Kameyama nor Kobayashi use a look up table of motor demand current as a basis for calculating a voltage compensation/correction value.
Examiner reassert that Kobayashi Fig. 17  and its associated text on lines 3- 46 of column 24, calculate voltage demand signal correction in accordance with demanded current “it is also possible to adjust the amplitude |ΔVx| of the correction voltage ΔVx in accordance with the current command ix* by creating a property table as shown in FIG. 17 using the current command ix* in place of the output current ix” (Kobayashi, column 24, lines 42-46.) Hence, the teaching of Kobayashi adds the possibility to use the .
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (US 5872710 A) in view of Kobayashi et al. (US 8035334 B2).
	Re. claim 1, Kameyama Fig. 1 discloses a control system for an electric motor (1), the control system comprising:	
a controller (13/15) which receives as an input a demanded motor current (i*), the controller producing at an output an intermediate voltage demand signal (output of 15, column 2, lines 9-15), 

Kobayashi Fig. 17 and its associated text on lines 3- 46 of column 24, calculate voltage demand signal correction in accordance with demanded current. Therefore, in addition to the teaching of Kameyama, using detected current values to generate a voltage demand correction signal, Kobayashi’s teaching adds the possibility of using current command values organized in data table to generate a voltage demand correction signal, as stated by Kobayashi, column 24, lines 42-46, “it is also possible to adjust the amplitude |ΔVx| of the correction voltage ΔVx in accordance with the current command ix* by creating a property table as shown in FIG. 17 using the current command ix* in place of the output current ix”[detected].”
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Kameyama with the teaching of Kobayashi to use the demanded current value stored in a data table to generate a voltage demand correction signal instead of using detected current; thus; enhancing the correction accuracy of the voltage error while eliminating 
	and 
a combining means (Adder 16 in Kameyama) arranged to combine the intermediate voltage demand signal (output of 15 in Kameyama) and the voltage demand correction signal (output of 17 in Kameyama) to produce an actual voltage demand signal (output of 16 in Kameyama) that is applied to the electric motor (1 in Kameyama) by pulse width modulation (12 in Kameyama) of the switches of a motor bridge driver (11 in Kameyama), 
wherein the voltage demand correction signal solely varies upon the value of the demanded current (Kobayashi, Fig. 17 and column 24, lines 3- 46) which is received by the voltage demand signal correction means (17 in Kameyama), and wherein 
the voltage demand correction signal at least partially compensates for unwanted non-linearity in the a relationship between the intermediate voltage demand signal and the demanded motor current caused by interlock delays in the switching of switches of the motor bridge driver (Kameyama, column 1, lines 44-67 and column 2, lines 1-18). 
Re. claim 3, Kameyama Fig. 1 discloses the voltage demand signal correction means (17) generates the voltage demand correction signal (output of 17) that is a function of the demanded motor current (i*), taking as an input a signal that is derived from the demanded motor current (see signal derived from the demanded motor current i* and input to block 17).
Re. claim  7, Kameyama discloses the voltage demand correction signal compensates by wholly removing the effect of the unwanted non-linearity (see Fig. 8 u # and iu #) due to the interlock delays (see linearity in Fig. 8, and column 1, lines 44-67 and column 2, lines 1-18). 
Re. claim  9, the combination of Kameyama and Kobayashi discloses the data table comprises a look up table (“it is also possible to adjust the amplitude |ΔVx| of the correction voltage ΔVx in accordance with the current command ix* by creating a property table as shown in FIG. 17 using the current command ix* in place of the output current ix”[detected]” Kobayashi, column 24, lines 42-46) that holds a set of demanded motor current values and a corresponding set of correction signal voltage values (Fig. 17 which can be converted as data table holds demanded motor current values on its X-axis and correction signal voltage values on its Y-axis).
Re. claim  12, the combination of Kameyama and Kobayashi discloses wherein the voltage demand correction signal is determined without taking an actual current flowing in the electric motor into account (“it is also possible to adjust the amplitude |ΔVx| of the correction voltage ΔVx in accordance with the current command ix* by creating a property table as shown in FIG. 17 using the current command ix* in place of the output current ix”[detected]” Kobayashi, column 24, lines 42-46).
5.	Claims 2, 4-6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (US 5872710 A) in view of Kobayashi et al. (US 8035334 B2), and further in view of Dixon (US 20140191699 A1).
Re. claim 2, Kameyama Fig. 1 discloses the controller (13/15) that includes, at an input stage, a comparator (13) which generates a current difference signal (output of 13) *) and the an actual current (output of current detecting circuit 20) flowing in the electric motor (1),
Kameyama Fig. 1 discloses a current control computing unit (15) generating “the voltage command values eu*, ev*, and ew* according to the current demands (Kobayashi, column 24, lines 3- 46); however, it does not discloses the controller comprises a PI controller.
Dixon discloses that PI controller is commonly used to generate voltage command based on the current error (¶. [0002]).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Kameyama with the teaching of Dixon to implement PI control; thus, generating a voltage command with accuracy for obtaining a responsive correction to a control voltage with minimal delay and overshoot. 
Re. claim 4, Kameyama Fig. 1 discloses the demanded motor current demand signal input to the voltage demand signal correction means. However, it does not teach filtering current so that a bandwidth of the signal fed to the voltage demand signal correction means does not exceed a bandwidth of the controller.
Dixon discloses  filtering current demand signal (¶. [0011]-[0012] and [0055], and Figs. 5-6)  so that a bandwidth of the signal fed to the voltage demand signal correction means does not exceed a bandwidth of the controller (Dixon teaches that the filter used has to have its filtering band approximately within the bandwidth of the controller ¶. [0049]).

Re. claim 5, the combination of Kameyama, Kobayashi and Dixon teaches that the filter used has to have its filtering band approximately within the bandwidth of the controller ¶. [0049]). Thus, it’s obvious to the center of the filtering band, cut off frequency, within the bandwidth of the controller, thus, matching the cut off frequency of the filter to the bandwidth of the controller.
Re. claim 6, the combination of Kameyama, Kobayashi and Dixon teaches the filter comprises a first order low pass filter (Dixon, ¶. [0004]).
Re. claim 8, Kameyama Fig. 1 discloses the voltage demand correction signal regulate linearity and non-linearity (column 1, lines 44-67 and column 2, lines 1-18), and it does not teach modify the effect of the unwanted non-linearity to leave a known amount of non-linearity between the intermediate voltage demand signal and the demanded motor current. However, Dixon discloses a filtering process to isolate some current components causing non-linearity. It would have been obvious to one with ordinary skill in the art adjust the frequency cutoff of the filter in order to modify the effect of the unwanted non-linearity to leave a known amount of non-linearity between the intermediate voltage demand signal and the demanded motor current. 
Re. claim 10, Kameyama discloses the values of the voltage demand correction signal are generated using a data/look up table “computing data” stored in a memory 
Re. claim 11, Kameyama discloses the controller (13/15) is arranged to output an intermediate demanded voltage (output of 15). However, Kameyama does not teach in a frame of reference of a rotor of the electric motor, and defined as D and Q axis components, and wherein the voltage demand correction signal is in the DQ frame.
Dixon Fig. 3 discloses intermediate demanded voltage (V-QD) in a frame of reference of a rotor of the electric motor, and defined as D and Q axis components (D, Q), and wherein the voltage demand correction signal is in the DQ frame (see VDQ Comp).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Kameyama with the teaching of Dixon to use a frame of reference of a rotor of the electric motor defined as D and Q axis, resulting in in simpler control structures; therefore, eliminating the need for complex calculation and reducing the overall execution time. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846